DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed November 18, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Objections (New Objection)
Claims 37 are objected to because of the following informalities:  claim 37, line 9, the term “schlorhexidine” should read “chlorhexidine”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102 – Anticipation (Maintained Rejections)
Claim(s) 21-26 and 32-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (JP H0558866). The Rejection is maintained and further applied to claim 37. 
Kataoka et al. disclose oral care compositions capable of removing bacteria from teeth surfaces through non-antibacterial or non-bactericidal action to effect inhibition of plaque formation and effectively prevent periodontosis. The compositions contain, as active ingredient(s), deoxyribonucleic acid (DNA), ribonucleic acid (RNA) and/or derivative(s) therefrom in an amount from 0.001-2wt.%. The DNA is e.g. extracted from soft roe of fish; while the RNA is from yeast. The present composition can be prepared into toothpaste, tooth powder, tooth liquid, mouthwash, gingiva massage cream, liquid or pasty shoulder liniment, troche, chewing gum, or candy (Abstract).  An active ingredient, in addition to the above-mentioned DNA, RNA, etc., includes cationic sterilization such as triclosan, chlorhexidine, benzethonium chloride, and cetylpyridinium chloride; sodium monofluorophosphate, alkali metal monofluorophosphates such as potassium monofluorophosphate and sodium fluoride. The amount of these active ingredients to be compounded can be in an amount as long as the effects of the present invention are not impaired (paragraph 0023). An exemplified toothpaste comprises precipitating silica (25.0%), Glycerin (25.0%); Polyvinylpyrrolidone (1.0%); Sodium lauryl sulfate (1.0%); Lauroyl polyglycerin ester (1.0%); Polyoxyethylene (60 mol) Sorbitan monolaurate (0.5%); Sodium saccharin (0.2%); Ethyl paraoxybenzoate (0.1%); Chlorhexidine hydrochloride (0.1%); Deoxyribonucleic acid sodium salt (0.5%) (Average molecular weight 1,000,000); Perfume (1.0%) and water (Example 2).
The compositions comprise both deoxyribonucleic acid sodium and chlorhexidine and are used in the oral cavity. Therefore, the deoxyribonucleic acid sodium would inherently counteract any issues caused by the chlorhexidine meeting the method of treating the side effects of chlorhexidine in a patient undergoing chlorhexidine treatment. 
Therefore Kataoka et al. anticipate the instant claims. 

Response to Arguments
The Examiner submits that although the reference does not disclose the exact method, it does disclose treating the oral cavity with a chlorhexidine active. This would the limitation  of a patient receiving chlorhexidine treatment. Therefor the DNA of the Kataoka et al. would counteract the side effects of chlorhexidine. The claims recite the treatment includes bacterial plaque. The compositions of Kataoka et al. disclose oral compositions for removing plaque. Although it focuses on the DNA, the chlorhexidine is present and therefor will meet the limitation of chlorhexidine treatment of plaque. Further, chlorhexidine is used in regard to the Examples, the compositions would inherently have this function. In regards to not disclosing the side effects, the side effects would occur when the chlorhexidine is introduced into the oral cavity. Sodium DNA is present and therefore would inhibit these side effects.  In regards to administering sodium DNA, the sodium DNA is administered when the toothpaste comprising chlorhexidine and sodium DNA is used. The method of Kataoka et al. has the same method steps as that of the instant claims. Thus, it would perform the same function. Therefor the rejection is maintained. 
It suggested Applicant amend the claims to recite that the patient is in need of treating the side effects to further define the patient population. 

Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 21-26 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP H0558866) in view of Kitagori et al (JP 2017178906) and Hirose et al. (JP 2006219431). The rejection is maintained and further applied to claim 37. 
Kataoka et al. disclose oral care compositions and are discussed above. It is believed that Kataoka et al. anticipate the instant claims. However, purely arguendo and for the purposes of this rejection, Kataoka et al. differ from the instant claims insofar as it does not specifically disclose the method for the treatment of the side effects of chlorhexidine.
Kitagori et al. disclose chlorhexidine cause irritation to the oral mucosa. Bactericidal and antibacterial agents have a bactericidal effect, so when they are contained in the mouth, they cause irritation similar to numbness and tingling pain in the oral mucosa and tongue, and there is also a strong and unpleasant component odor. Therefore, an improvement of the feeling of use is desired (Bottom of page 1 of Translation).
Hirose et al. disclose deoxyribonucleic acid is a white or white powder and is odorless. It is composed of nitrogen-containing base, pentose sugar and phosphoric acid. In cosmetics, DNA and its sodium salt and potassium salt are widely used because of their moisturizing effect and cell activation (Bottom of page 24 of Translation).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the DNA and the composition of Kataoka et al. in a method for treating the side effects of chlorhexidine because chlorhexidine can cause irritation and the DNA would sooth the irritation due to its moisturizing effect and cell activation.

Response to Arguments
The Examiner submits that Kitagori cures the deficiencies of Kataoka et al.  Kataoka et al. disclose sodium DNA together with chlorhexidine. It has been disclosed in the art that chlorhexidine causes irritation. Therefore, it would have been obvious to have used a component that would counter act this irritation. Therefore, one would have used sodium DNA with chlorhexidine to have soothed irritation caused by chlorhexidine with a high expectation of success. In regard to the side effects, chlorhexidine has these properties and the claims do not recite that the patient is “in need thereof” this treatment. The claims recite any patient receiving chlorhexidine treatment. Therefore, administering the compositions of Kataoka et al. comprising a combination of chlorhexidine and sodium DNA would meet the limitations of the instant claims. In regards to the side effects of Kitagori being different from that of the instant claims, the compositions of Kataoka et al. comprise the combination of chlorhexidine and sodium DNA. Therefore, the sodium DNA would treat any effect caused by the chlorhexidine. In regards to Kitagori teaching away from antibacterials, It was used to show the side effects of chlorhexidine. In regards to Hirose, Hirose discloses DNA as a soothing agent.  Although Hirose does not teach DNA for oral care specifically, Kataoka discloses DNA for oral care. One of ordinary skill in the art would reasonably conclude that the DNA may also be used in oral care, especially considering that Hirose does disclose oral care.  One would look to Hirose because it discloses oral care and personal care compositions. Therefore, the rejection is maintained. 


2) Claims 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP H0558866) in view of Boiocchi (WO 2016/112998) in further view of Kitagori et al (JP 2017178906) and Hirose et al. (JP 2006219431). The rejection is maintained and further applied to claim 37. 
Kataoka et al. disclose oral care compositions and are discussed above. They differ from the instant claims insofar as they do not disclose that the mouthwashes comprise metabisulfite salt, ascorbic acid sodium citrate and polyvinyl pyrrolidone-vinylacetate. 
Boiocchi discloses oral care compositions including mouthwashes. The mouthwashes are chlorhexidine-based mouthwashes. Chlorhexidine has however the major drawback of causing brownish staining on the surface of the teeth as well as on prosthesis and tongue, which reduce significantly the patient compliance. In order to overcome said problem, anti- disclororant systems (ADS) have been developed, which comprise adding in the chlorhexidine formulation sodium metabisulfite, for its property of preventing the Maillard reaction, and ascorbic acid, which interfere with the formation of ferric disulfur organic compound. Though the above, there is the need of improved mouthwash preparations, which could solve the problem of the teeth discoloration (page 2). Polyvinylpyrrolidone-vinylacetate is used with chlorhexidine in a mouthwash for the treatment of or the prevention of the formation of plaque (page 10). The mouthwash preparation comprises ascorbic acid from 0.1-1.5% (w/v), chlorhexidine digluconate from 0.05-0.3% (w/w), PVP-VA copolymer from 0.05-0.3%, sodium metabisulfite from 0.1-0.5% (w/v) and sodium citrate from 1.0-1.5% (EXAMPLE 1).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used PVP-VA copolymer from 0.05-0.3%, sodium metabisulfite from 0.1-0.5% (w/v), ascorbic acid from 0.1-1.5% (w/v),  and sodium citrate from 1.0-1.5% in the compositions of Kataoka et al. when formulating a mouthwash motivated by the desire to inhibit discoloration and to prevent the formation of plaque as disclosed by Boiocchi.
Kataoka et al. in view of Boiocchi differs from the instant claims insofar as it does not disclose the method for the treatment of the side effects of chlorhexidine.
Kitagori et al. disclose chlorhexidine cause irritation to the oral mucosa. Bactericidal and antibacterial agents have a bactericidal effect, so when they are contained in the mouth, they cause irritation similar to numbness and tingling pain in the oral mucosa and tongue, and there is also a strong and unpleasant component odor. Therefore, an improvement of the feeling of use is desired (Bottom of page 1 of Translation).
Hirose et al. disclose deoxyribonucleic acid is a white or white powder and is odorless. It is composed of nitrogen-containing base, pentose sugar and phosphoric acid. In cosmetics, DNA and its sodium salt and potassium salt are widely used because of their moisturizing effect and cell activation (Bottom of page 24 of Translation).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the DNA and composition of Kataoka et al. in view of Boiocchi in a method for treating the side effects of chlorhexidine because chlorhexidine can cause irritation and the DNA would sooth the irritation due to its moisturizing effect and cell activation.

Response to Arguments
The Examiner submits that the same reasoning applies as above in regards to  Kataoka et al. in view of Kitagori and Hirose. Boiocchi was used to show the amounts were obvious. Therefore, the rejection is maintained. 

Conclusion
Claims 21-37 are rejected.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612